— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 16, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed by an airline to clean aircraft in preparation for an outgoing flight. On the day in question claimant was observed leaving the aircraft with a bag which, after questioning, was found to contain three cans of beer and 34 miniature bottles of liquor. The supervisor of ground operations testified that when he first approached claimant, he was told by claimant that the bag contained garbage. Claimant’s testimony to the contrary merely presented a credibility question for the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged—Roberts], 113 AD2d 997; Matter of Nunes [Roberts], 98 AD2d 934). The evidence also revealed that if claimant had truly been aware of the bag’s contents, he was not authorized to remove it but was required to report its existence. In addition, the employer’s written policy specifically states that an employee could be discharged for unauthorized possession of company property. Under the circumstances, there is substantial evidence to support the Board’s conclusion that claimant’s behavior was detrimental to the employer’s interest and constituted misconduct, thereby disqualifying claimant from re*1083ceiving unemployment insurance benefits (see, Matter of Bernet [Hartnett], 165 AD2d 957, 958; Matter of Beykirch [Roberts], 125 AD2d 857, lv denied 73 NY2d 704).
Weiss, P. J., Mikoll, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.